810 So.2d 1065 (2002)
Antoine HENDERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-2988.
District Court of Appeal of Florida, Fourth District.
March 20, 2002.
*1066 Carey Haughwout, Public Defender, and Louis G. Carres, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Susan Odzer Hugentugler, Assistant Attorney General, Fort Lauderdale, for appellee.
WARNER, J.
We affirm appellant's two burglary convictions on the authority of Tobler v. State, 371 So.2d 1043 (Fla. 1st DCA 1979).
We also find no error in the trial court's ruling on the jury challenge. See Melbourne v. State, 679 So.2d 759 (Fla.1996). The state struck one potential juror, a Hispanic, whose spouse was currently serving time in federal prison on drug charges. Appellant claims that this reason was not genuine because the state failed to strike a juror whose son had been charged and tried for a DUI offense. The trial court did not view these two members of the venire panel strikes as similar, nor do we. Moreover, other factors indicate that the challenge was race-neutral: other Hispanic jurors were not stricken by the state, the subject potential juror was not singled out, and other potential jurors having relatives either presently incarcerated on pending charges or previously federally prosecuted were also struck. We cannot conclude that the trial court was clearly erroneous in overruling the defendant's objection.
Affirmed.
KLEIN and MAY, JJ., concur.